Exhibit 99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS SECOND QUARTER 2012 RESULTS Bethpage, N.Y., August 7, 2012 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the second quarter ended June 30, 2012. Second quarter consolidated net revenues grew 0.5% to $1.697 billion, consolidated adjusted operating cash flow (“AOCF”)1 decreased 7.2% to $532.4 million and consolidated operating income declined 16.7% to $260.3 million, all compared with the prior year period. Operating highlights for the second quarter 2012 include: · Customer Relationship additions of approximately 7,000. · High-Speed Data and Voice customer additions of approximately 25,000 and 23,000, respectively. · Average Monthly Revenue per Basic Video Customer (“RPS”) of $155.12, a sequential increase of $2.59 or 1.7%. · Cable advertising revenue growth of 8.3%, compared to the prior year period. Cablevision President and CEO James L. Dolan commented, "We are continuing to invest in our operations to ensure that we are offering the best products and service to our customers.The value proposition that Cablevision offers is growing as we further expand our WiFi network, enhance the Optimum Online experience and provide a growing list of both on-the-go and HDTV video offerings.These actions are generating a positive response as evidenced by the 24,000 net new customers we have added during the first half of 2012 and our very strong results in the recent FCC broadband measurement tests.Our focus on transforming the way we operate has never been stronger." 1. See definition of AOCF and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 3 of this earnings release. Page 1 of 11 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Optimum Lightpath” branded commercial data and voice services. Telecommunications Services net revenues for the second quarter 2012 rose 0.9% to $1.592 billion, AOCF decreased 7.2% to $580.2 million and operating income decreased 14.3% to $328.7 million, all compared with the prior year period. Cable Television Cable Television second quarter 2012 net revenues increased 0.7% to $1.516 billion principally due to continued growth of high-speed data and voice customers, which was partially offset by fewer video customers than during the prior year period.AOCF decreased 7.9% to $545.7 million and operating income decreased 14.9% to $317.7 million, all compared with the prior year period.Second quarter 2012 AOCF results reflect modest revenue growth, more than offset by higher operating expenses, primarily programming costs. The following table illustrates the change in the Cable Television customer base during the second quarter of 2012: Customer Data (rounded to nearest thousand) Total March 31, 2012 Net Gain/(Loss) Total June 30, 2012 Customer Relationships(a) 7 Video - High-Speed Data 25 Voice 23 Serviceable Passings 17 (a) Represents the number of households/businesses that receive at least one of the Company's services. Optimum Lightpath For second quarter 2012, Optimum Lightpath net revenues increased 5.2% to $81.1 million, AOCF increased 5.4% to $34.5 million and operating income increased 4.2% to $11.0 million, each as compared to the prior year period.Second quarter results reflect a 12.3% increase in revenue from Ethernet services and higher operating expenses. Other Other principally consists of Newsday, Clearview Cinemas, News 12 Networks, MSG Varsity, Cablevision Media Sales Corporation and certain other businesses and unallocated corporate costs. Second quarter 2012 net revenues decreased 4.6% to $111.0 million, AOCF deficit improved by 8.0% to a deficit of $47.8 million and operating loss improved 4.1% to a loss of $68.4 million all compared with the prior year period.Second quarter results reflect the decline of advertising revenues at Newsday and lower revenue at Clearview Cinemas which was more than offset by lower corporate costs. Page 2 of 11 Other Matters RETURN OF CAPITAL On August 1, 2012, the Board of Directors of Cablevision declared a quarterly dividend of $0.15 per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on September 4, 2012 to shareholders of record at the close of business on August 14, 2012. During the second quarter of 2012, Cablevision repurchased approximately 5.6 million shares of its Class A common stock for approximately $68.4 million. Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares, restricted stock units and stock options, the expense associated with an award that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 5 of this release. We define Consolidated Free Cash Flow from Continuing Operations (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders. We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. Page 3 of 11 COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading media and telecommunications companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the Company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision also owns and operates Clearview Cinemas.Additional information about Cablevision is available on the Web atwww.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Bret Richter Executive Vice President Senior Vice President Media and Community Relations Financial Strategy & Development (516) 803-1013 (516) 803-2270 Cablevision’s Website:www.cablevision.com The conference call will be webcast live today at 10:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 99452918/ Conference call replay number (855) 859-2056/ Conference ID Number 99452918 until August 14, 2012 Page 4 of 11 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2011(a) 2011(a) Revenues, net $ Adjusted operating cash flow $ Share-based compensation expense ) Restructuring credits (expense) 93 ) ) Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) Gain on investments, net Loss on equity derivative contracts, net ) Loss on interest rate swap contracts, net ) Miscellaneous, net Income from continuing operations before income taxes Income tax expense ) Income from continuing operations Income from discontinued operations, net of income taxes - - Net income Net income attributable to noncontrolling interests ) Net income attributable to Cablevision Systems Corporation stockholders $ Basic net income per share attributable to Cablevision Systems Corporation stockholders: Income from continuing operations $ Income from discontinued operations $
